Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on December 22, 2020, the following has occurred: claim(s) 1-4, 7-11, 14-17, and 20 have been amended, and claim(s) 6, 13, and 19 have been deleted. Now, claim(s) 1-4, 7-11, 14-17, and 20 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the a vector representation" in p. 3, ll. 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the recited portion as “a vector representation”.
Claim 8 recites the limitation "the a vector representation" in p. 4, ll. 19.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the recited portion as “a vector representation”.
Claim 15 recites the limitation "the a vector representation" in p. 6, ll. 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the recited portion as “a vector representation”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alsafadi (U.S. Patent Pre-Grant Publication No. 2008/0097965) in view of Madhavan et al. (U.S. Patent Pre-Grant Publication No. 2019/0355478).
As per independent claim 1, Alsafadi discloses a method for implementing intelligent clinical practice guidelines by a processor, comprising: identifying selected portions of clinical practice guidelines (CPGs) (See Paragraph [0037]: A process is described to automatically make selections and determine the relevant information/parts of a guideline by establishing context, 
While Alsafadi teaches a method for implementing intelligent clinical practice guidelines by a processor, comprising: identifying selected portions of clinical practice guidelines (CPGs) the CPGs according to matches determined from similarity metrics between the vector representations of the one or more CPG models and the one or more patient pathway models, Alsafadi may not explicitly teach receiving, from a database, a patient profile having historical data associated with a patient and a collection of clinical practice guidelines (CPGs), wherein features of one or more patient pathways are extracted from the patient profile; training a neural network using a vector representation of the features extracted from the one or more patient pathways and labels characterizing a type of the one or more patient pathways, wherein the neural network generates one or more patient pathway models; and training the neural network using the collection of CPGs inclusive of features extracted from the collection of CPGs, wherein the neural network generates one or more CPG models.
Madhavan teaches a method for receiving, from a database, a patient profile having historical data associated with a patient and a collection of clinical practice guidelines (CPGs), 
As per claim 2, Alsafadi/Madhavan discloses the method of claim 1 as described above. Alsafadi further teaches further including learning the one or more CPG models using a set of the CPGs (See Paragraph [0018]: The clinical decision support system has access to a set of medical care guidelines and/or knowledge base.).
As per claim 3, Alsafadi/Madhavan discloses the method of claim 1 as described above. Alsafadi further teaches wherein the database includes a plurality of patient profiles, and further including learning the one or more patient pathway models from collected data from the plurality of patient profiles (See Paragraph [0028]: A patient database is available for storing patient data including information relating to the patient and/or his treatment (such as for storing personal data relating to a plurality of patients).).
As per claim 4, Alsafadi/Madhavan discloses the method of claim 1 as described above. Alsafadi further teaches further including: learning a patient pathway model using the historical data of structured data (See Paragraph [0028]: The patient database that the CDSS server has access to can be structured storage, which the Examiner is interpreting to encompass a patient database that the CDSS server has access to, to learn patient pathway models.); learning a CPG model using unstructured data (See Paragraph [0028]: The guideline database that the CDSS ; and matching a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model (See Paragraph [0032]: The guideline that is chosen from the guideline database for treatment within a context best matching a combination of at least one of a patient context, user context, care context, etc..).
As per claim 5, Alsafadi/Madhavan discloses the method of claim 1 as described above. Alsafadi further teaches further including ranking a list of the selected portions of the CPGs for a plurality of patient pathways (See Paragraph [0018]: The CDSS may operate in a manual mode where a clinician is provided with an ability to effectively handle and extract information which is most valuable in view of user-input context, or choice of a guideline for a critical pathway, and readily make any information in the guideline and/or knowledge base, which the Examiner is interpreting extracting information based on the value of the information to encompass including a list of selected portions of CPGs.).
As per claim 7, Alsafadi/Madhavan discloses the method of claim 1 as described above. Alsafadi may not explicitly teach further including collecting and using feedback data to adjust or apply to the one or more CPG models and assist in training the neural network.
Madhavan teaches a method further including collecting and using feedback data to adjust or apply to the one or more CPG models and assist in training the neural network (See Paragraph [0046]-[0051]: A quality control process that may be targeted to physicians, patients, epidemiologists, data feedback to the inference engine or other reports to be used with the expert system, which the Examiner is interpreting to encompass using feedback data to apply or adjust one or more CPG models and assist in training the neural network.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the 
As per independent claim 8, Alsafadi discloses a system for implementing intelligent clinical practice guidelines, comprising: one or more computers with executable instructions that when executed cause the system to: identify selected portions of clinical practice guidelines (CPGs) according to one or more CPG models (See Paragraph [0037]: A process is described to automatically make selections and determine the relevant information/parts of a guideline by establishing context, which the Examiner is interpreting the determination of relevant information/parts to encompass identifying selected portions of CPGs.) and patient pathway models (See Paragraphs [0014]-[0015]: The claimed invention utilizes a clinical decision support system (CDSS) that is able to generate patient-specific assessments or reconsiderations with the use of medical knowledge bases, which the Examiner is interpreting to encompass patient pathway models.).
While Alsafadi teaches a system for implementing intelligent clinical practice guidelines, comprising: one or more computers with executable instructions that when executed cause the system to: identify selected portions of clinical practice guidelines (CPGs) according to one or more CPG models and patient pathway models, Alsafadi may not explicitly teach identify, from a database, a patient profile having historical data associated with a patient and a collection of clinical practice guidelines (CPGs), wherein features of one or more patient pathways are 
Madhavan teaches a system for identify, from a database, a patient profile having historical data associated with a patient and a collection of clinical practice guidelines (CPGs), wherein features of one or more patient pathways are extracted from the patient profile (See Paragraphs [0066]-[0067]: The inference engine can identify key aspects of the patient’s profile for identifying relevant treatments and prior treatment data by querying the EHR, which the Examiner is interpreting the treatments as clinical practice guidelines.); train a neural network using a vector representation of the features extracted from the one or more patient pathways and labels characterizing a type of the one or more patient pathways, wherein the neural network generates one or more patient pathway models (See Paragraphs [0042]-[0051]: A process is described to utilize vectors for molecular, disease-specific, and patient treatment history in the expert system to output one or more reports reflecting recommendations, which the Examiner is interpreting the expert system to encompass a neural network, and recommendations to encompass patient pathway models.); and train the neural network using the collection of CPGs inclusive of features extracted from the collection of CPGs, wherein the neural network generates one or more CPG models (See Paragraphs [0042]-[0051]: A process is described to utilize vectors for molecular, disease-specific, and patient treatment history in the expert system to output one or more reports reflecting recommendations, which the Examiner is interpreting the 
As per claim 9, Alsafadi/Madhavan disclose the system of claim 8 as described above. Alsafadi further teaches wherein the executable instructions further learn the one or more CPG models using a set of the CPGs (See Paragraph [0018]: The clinical decision support system has access to a set of medical care guidelines and/or knowledge base.).
As per claim 10, Alsafadi/Madhavan disclose the system of claim 8 as described above. Alsafadi further teaches wherein the database includes a plurality of patient profiles, and wherein the executable instructions further learn the one or more patient pathway models from collected data from the plurality of patient profiles (See Paragraph [0028]: A patient database is available 
As per claim 11, Alsafadi/Madhavan disclose the system of claim 8 as described above. Alsafadi further teaches wherein the executable instructions further: learn a patient pathway model using the historical data of structured data (See Paragraph [0028]: The patient database that the CDSS server has access to can be structured storage, which the Examiner is interpreting to encompass a patient database that the CDSS server has access to, to learn patient pathway models.); learn a CPG model using unstructured data (See Paragraph [0028]: The guideline database that the CDSS server has access to, can be a repository that possesses unstructured data.); and match a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model (See Paragraph [0032]: The guideline that is chosen from the guideline database for treatment within a context best matching a combination of at least one of a patient context, user context, care context, etc..).
As per claim 12, Alsafadi/Madhavan disclose the system of claim 8 as described above. Alsafadi further teaches wherein the executable instructions further rank a list of the selected portions of the CPGs for a plurality of patient pathways (See Paragraph [0018]: The CDSS may operate in a manual mode where a clinician is provided with an ability to effectively handle and extract information which is most valuable in view of user-input context, or choice of a guideline for a critical pathway, and readily make any information in the guideline and/or knowledge base, which the Examiner is interpreting extracting information based on the value of the information to encompass including a list of selected portions of CPGs.).
As per claim 14, Alsafadi/Madhavan disclose the system of claim 8 as described above. Alsafadi may not explicitly teach wherein the executable instructions further collect and use 
Madhavan teaches a method wherein the executable instructions further collect and use feedback data to adjust or apply to the one or more CPG models and assist in training the neural network (See Paragraph [0046]-[0051]: A quality control process that may be targeted to physicians, patients, epidemiologists, data feedback to the inference engine or other reports to be used with the expert system, which the Examiner is interpreting to encompass using feedback data to apply or adjust one or more CPG models and assist in training the neural network.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Alsafadi to include collect and use feedback data to adjust or apply to the one or more CPG models and assist in training the neural network as taught by Madhavan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alsafadi with Madhavan with the motivation of improving identification and rank of treatments for patients and physicians (See Background of Madhavan in Paragraph [0005]).
As per independent claim 15, Alsafadi discloses a computer program product for implementing intelligent clinical practice guidelines by a processor, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that identifies selected portions of clinical practice guidelines (CPGs) according to one or more CPG models (See Paragraph [0037]: A process is described to automatically make selections and determine the relevant information/parts of a guideline by establishing context, which the Examiner is interpreting the determination of relevant 
While Alsafadi teaches a computer-readable medium comprising: an executable portion that identifies selected portions of clinical practice guidelines (CPGs) according to one or more CPG models and patient pathway models, Alsafadi may not explicitly teach an executable portion that receives, from a database, a patient profile having historical data associated with a patient and a collection of clinical practice guidelines (CPGs), wherein features of one or more patient pathways are extracted from the patient profile; an executable portion that trains a neural network using a vector representation of the features extracted from the one or more patient pathways and labels characterizing a type of the one or more patient pathways, wherein the neural network generates one or more patient pathway models; and an executable portion that trains the neural network using the collection of CPGs inclusive of features extracted from the collection of CPGs, wherein the neural network generates one or more CPG models.
Madhavan teaches a computer-readable medium comprising: an executable portion that receives, from a database, a patient profile having historical data associated with a patient and a collection of clinical practice guidelines (CPGs), wherein features of one or more patient pathways are extracted from the patient profile (See Paragraphs [0066]-[0067]: The inference engine can identify key aspects of the patient’s profile for identifying relevant treatments and prior treatment data by querying the EHR, which the Examiner is interpreting the treatments as clinical practice guidelines.); an executable portion that trains a neural network using a vector 
As per claim 16, Alsafadi/Madhavan discloses the computer-readable medium of claim 15 as described above. Alsafadi further teaches wherein the database includes a plurality of patient profiles, and further including an executable portion that: learns the one or more CPG models using a set of the CPGs (See Paragraph [0018]: The clinical decision support system has access to a set of medical care guidelines and/or knowledge base.); or learns the one or more patient pathway models from collected data from  the plurality of patient profiles (See Paragraph [0028]: A patient database is available for storing patient data including information relating to the patient and/or his treatment (such as for storing persona data relating to a plurality of patients).).
As per claim 17, Alsafadi/Madhavan discloses the computer-readable medium of claim 15 as described above. Alsafadi further teaches further including an executable portion that: learns a patient pathway model using the historical data of structured data (See Paragraph [0028]: The patient database that the CDSS server has access to can be structured storage, which the Examiner is interpreting to encompass a patient database that the CDSS server has access to, to learn patient pathway models.); learns a CPG model using unstructured data (See Paragraph [0028]: The guideline database that the CDSS server has access to, can be a repository that possesses unstructured data.); and matches a profile to the selected portions of the CPGs according to the patient pathway model and the CPG model (See Paragraph [0032]: 
As per claim 18, Alsafadi/Madhavan discloses the computer-readable medium of claim 15 as described above. Alsafadi further teaches further including an executable portion that ranks a list of the selected portions of the CPGs for a plurality of patient pathways (See Paragraph [0018]: The CDSS may operate in a manual mode where a clinician is provided with an ability to effectively handle and extract information which is most valuable in view of user-input context, or choice of a guideline for a critical pathway, and readily make any information in the guideline and/or knowledge base, which the Examiner is interpreting extracting information based on the value of the information to encompass including a list of selected portions of CPGs.).
As per claim 20, Alsafadi/Madhavan discloses the computer-readable medium of claim 15 as described above. Alsafadi may not explicitly teach further including an executable portion that collects and uses feedback data to adjust or apply to the one or more CPG models and assist in training the neural network.
Madhavan teaches a computer-readable medium further including an executable portion that collects and uses feedback data to adjust or apply to the one or more CPG models and assist in training the neural network (See Paragraph [0046]-[0051]: A quality control process that may be targeted to physicians, patients, epidemiologists, data feedback to the inference engine or other reports to be used with the expert system, which the Examiner is interpreting to encompass using feedback data to apply or adjust one or more CPG models and assist in training the neural network.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Alsafadi to include collecting and using feedback data to adjust or apply to the one or more CPG models and assist .

Response to Arguments
In the Remarks filed on December 12, 2020, the Applicant argues that the newly amended overcome the Specification Issue, Claim Objections, 35 U.S.C. 101 rejection(s), and 35 U.S.C. 102 rejection(s). The Examiner agrees that the newly amended claims overcome the Specification Issue, Claim Objections, 35 U.S.C. 101 rejection(s), and 35 U.S.C. 102 rejection(s). However, the Examiner disagrees that the newly amended claims overcome the new 35 U.S.C. 112(b) rejections and new 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Alsafadi does not disclose each and every element of the claims, as Alsafadi does not teach “Receiving, from a database, a patient profile having historical data associated with a patient and a collection of clinical practice guidelines (CPGs), wherein features of one or more patient pathways are extracted from the patient profile; training a neural network using a vector representation of the features extracted from the one or more patient pathways and labels characterizing a type of the one or more patient pathways, wherein the neural network generates one or more patient pathway models; training the neural network, using the collection of CPGs inclusive of features extracted from the collection of CPGs, wherein the neural network generates one or more CPG models; and identifying selected portions of the CPGs according to matches determined from similarity metrics between the vector representations of the one or more CPG models and the one or more patient pathway models.
In response to argument (1), the Examiner agrees with the Applicant that Alsafadi alone does not disclose the amended claims. However, the Examiner disagrees that the newly amended claims would not overcome the new 35 U.S.C. 103 rejection(s). The Examiner has added Madhavan et al. (U.S. Patent Pre-Grant Publication No. 2019/0355478) to overcome the deficiencies of Alsafadi. Madhavan teaches patient and disease vectors (See Paragraphs [0041]-

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Purdie et al. (U.S. Patent Pre-Grant Publication No. 2016/0140300), describes methods and systems for generating a proposed treatment plan by machine learning that is based on historical data, Gancarz et al. (U.S. Patent Pre-Grant Publication No. 2013/0151383), describes a system for automatically recommending treatments for accounts by analyzing and scoring the account to be compared with historical accounts, and Stahl et al. (“GDSI: a Web-based decision support system to facilitate the efficient and effective use of clinical practice guidelines”), describes improving CPG efficacy by utilizing information systems that make CPGs and related patient-specific decision support functions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626